Citation Nr: 9934054	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  99-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served in the United States Naval Reserve from 
January 13, 1965 to June 3, 1965.  He served on active duty 
in the United States Navy from June 4, 1965 to June 23, 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a 1999 rating decision from the Albuquerque, New 
Mexico Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
hearing loss.

FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in the United States Naval Reserve from 
January 13, 1965 to June 3, 1965.  The entry examination 
indicated that the veteran's ears were normal and he denied a 
history of ear trouble on the accompanying medical history 
report.  The veteran's hearing acuity was listed as 15/15, 
bilaterally, on whispered and spoken voice testing.  

The veteran went on active duty in the United States Navy on 
June 4, 1965.  The entry examination indicated that the 
veteran's ears were normal and he denied a history of ear 
trouble on the accompanying medical history report.  The 
veteran underwent audiometric testing at that time.  The 
findings were listed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
-10
-5
LEFT
-5
-10
-10
45
45

The service medical records show that a hearing examination 
was performed on June 8, 1965.  The report states that the 
veteran has "almost complete hearing loss."  The report 
indicates that the veteran stated that he had a buzzing in 
his ears since the age of 14.  The report further indicates 
that the veteran stated that he copied the responses of 
another examinee that was taking the hearing portion of the 
entrance examination at the same time.  

The service medical records show that based on the findings 
of the June 8, 1965 examination, the veteran was referred to 
the Board of Medical Survey (Medical Board).  The Medical 
Board's report, dated June 18, 1965, concluded that the 
veteran had a long history of hearing loss prior to service, 
including a buzzing in his ears since the age of 14.  The 
Medical Board noted that test results showed "a complete 
loss in both ears (excepting a fifty-decibel loss in the left 
ear at 500 cps)."  The Medical Board determined that the 
veteran's bilateral hearing loss existed prior to entry into 
active service.  The Medical Board also determined that the 
veteran's bilateral hearing loss was not aggravated during 
active service.  The veteran was informed of the Medical 
Board's findings and he requested an administrative 
discharge.  Consequently, the Medical Board concluded that 
the veteran did not meet the minimum physical standards for 
enlistment, and therefore, honorably discharged him in June 
1965.  

The evidence includes private medical records showing 
periodic audiometric examinations performed from June 1979 to 
February 1994 during the veteran's employment at a gas and 
electric company.  The examinations do not contain a 
diagnosis of hearing loss.  The decibel threshold levels 
reported in these private reports do not show that the 
auditory threshold in any of the frequencies from 500, 1000, 
2000, 3000, 4000 Hertz was 40 decibels or greater or that at 
least three of the frequencies were 26 decibels or greater.  
These records do not include speech recognition scores.  

In July 1998, the veteran applied for VA service connection 
benefits for bilateral hearing loss.  The veteran did not 
list any post-service treatment for hearing loss in the 
application.  In December 1998, the veteran submitted 
statements in support of his claim.  The veteran argued that 
his hearing loss should be service connected.  The veteran 
claims that his hearing loss is attributable to an earache 
sustained in 1965, which was caused by walking to meetings 
and marching outside during Reserve training.  The veteran's 
spouse recalled that the veteran had complained about hearing 
problems since having an earache in February 1965.  


Pertinent Laws and Regulations

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
organic diseases of the nervous system become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for bilateral 
hearing loss must be denied as not well grounded.  

The veteran has failed to provide competent medical evidence 
of a current diagnosis of a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The medical evidence submitted 
in support of the claim consists of work-related audiometric 
examination reports, which were performed from June 1979 to 
February 1994.  These records do not contain a diagnosis of 
hearing loss.  Moreover, the decibel threshold levels 
reported in these private records do not show that the 
auditory threshold in any of the frequencies from 500, 1000, 
2000, 3000, 4000 Hertz was 40 decibels or greater or that at 
least three of the frequencies were 26 decibels or greater.  
These records do not include speech recognition scores.  

In this case, the veteran has not presented or identified 
medical evidence that supports a diagnosis of a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The Court has 
held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In the present case, the determinant issue is one of medical 
diagnosis and etiology; therefore, competent medical evidence 
must be submitted to make the claim well grounded.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded if no cognizable evidence is 
submitted to support a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  The veteran and his spouse are not 
qualified to render a medical diagnosis of a bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

The Board finds that the claim of entitlement to service 
connection for bilateral hearing loss is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  The Board concludes that the 
claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  In this case, the 
veteran has not identified medical evidence that would make 
his claim well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is 
not applicable to the present case. 

As the veteran's claim for service connection for bilateral 
hearing loss is not well grounded, the doctrine of reasonable 
doubt has no application to his case.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for bilateral hearing loss is denied.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

